Handy, J.,
dissented, as follows:
I cannot concur in the opinion of the court in this case.
The true question presented is, whether, under the pleadings in the case, the appointment of the trustee, who made the sale under which the complainant claims title, is to be considered as regular and valid to give power to the trustee to make the sale.
The bill and the deed in trust, which is made part of it as an exhibit, show, that the deed was executed by David K. Cummings to secure certain debts and liabilities due by him to Barker & Parish as a partnership firm, and to that end that it was signed by both parties; that among other things the deed provides, “in the event of the death, removal, or resignation of said Bentley, [the trustee named in it,] the said parties of the third part are hereby empowered to appoint a successor, with full power to carry out the provisions of the trust.” The exhibit referred to in the bill as showing the appointment of the new trustee, after reciting the execution of the trust-deed and the provisions just stated, and the removal of the original trustee from this State, so that he could not execute the deed, concludes thus: “Now, therefore, in accordance with the provision in the said deed of trust, we, the undersigned, the said firm of Barker & Parish, ap-point Robert A. Shell as the successor of the said Bentley,” &c.; signed, Barker & Parish. [Seal.]
The bill alleges “ that it was provided in said • deed of trust that, in the event of the resignation or removal of the said David' Bentley, the said Barker & Parish were empowered to appoint another trustee; that said Bentley, after partially executing said trust, removed from this State, and the said Barker & Parish-, on the 9th February, 1858, did appoint Robert Shell in the place and stead of the said Bentley,”. &c.
These allegations and facts are admitted to be true by the demurrer; and the question is, whether, upon such a state of case, the appointment of the new trustee can be held to be invalid, because not in accordance with the power conferred in the deed *417touching that point. And I think it very clear that the appointment, as stated, must be held valid.
In the first place, the appointment was made according to the substance and true spirit of the provision of the dee'd authorizing it.
The parties in interest to the deed were Cummings, the grantor, and the firm of Barker & Parish, creditors, whose debts were intended to be thereby secured. It is true, in naming the parties in the commencement of it, the individual names of the persons composing the firm are stated to be “ Bailey D. Barker and Joel T. Parishbut not acting in their individual right; for it immediately follows that they are acting in the capacity and right of “ partners trading under the style and firm-name of Barker & Parish.” The entire transaction was to secure debts and liabilities on account of the firm, and in that character alone did they undertake to act in the matter. Their individual names could have been mentioned, therefore, for no other reason than as a mere description of the persons, and to comply with a supposed technical rule requiring the names of individuals composing a firm to be stated in written contracts made in relation to the business of the firm. Eor the same reason, their individual names are signed to the instrument. But the purpose for which they were so signed is fully shown by the body of the- deed to be solely on account of the firm; for as the purpose of the deed had relation solely to partnership concerns, their signatures to it as mere individuals would have been improper, if not ineffectual to accomplish the object intended. So also as to their individual acknowledgment of the instrument; which was a wholly useless act, and cannot properly have any effect upon the question under consideration.
The legal act which the firm of Barker & Parish were called on to do — and which it must be presumed was intended to be done — was to accept the provisions of the deed, and to agree to the stipulations contained in it. They conveyed nothing and it was-only necessary that they should agree to accept the security, with the terms specified, To that end alone was it necessary or proper that they should sign it; and in signing it they were merely accepting a security for a partnership debt; and therefore it is very *418clear that it would, have been perfectly competent for them to sign it by their firm-name.
Then, who are “the parties of the third part” designated in the deed ? I think it clear that they were the firm of Barker & Parish, and that the power of appointment was conferred upon them as such.
If there could be any doubt upon this point, from the phraseology of the deed, it must be removed by the allegation of the bill that, by the deed, “ the said Barker & Parish were empowered to appoint another trustee; which, being admitted by the demurrer, is conclusive, as the question is now presented, upon the point that the power to appoint was given to the firm,.
It will be observed that the deed does not specify the manner in which this power of appointment is to be exercised; whether by deed, or by writing sealed or unsealed, or by parol. If, therefore, the substantial “ parties of the third part” were Barker & Parish, as partners, it cannot be doubted that the appointment made by them, as shown by the pleadings, was within the power conferred by the deed. For though the instrument of appointment signed in the firm-name be invalid as a deed to bind both partners, yet, the appointment not being required to be by writing under seal, is valid because the seal may be treated as useless and as a nullity.
But another view of the subject renders it still clearer that the appointment should be held valid, as the question is now presented for consideration.
Conceding that the power was intended to be conferred upon the partners to be exercised by them jointly, and that a partner has generally no authority to bind-his copartner by deed, yet if the act of appointment was by the direct authority or consent of both the partners, it was in law valid and binding as the act of both parties, though actually signed by but one of them, using ■ the joint or firm-names of the two. Considered as the act of the partners, it is well settled that a partner may execute a deed on behalf and in the name of the firm, and that it will be valid as to him and the other copartners by whose consent it is so executed. Collyer on Part. sec. 465, 4th Am. ed., and cases there cited and in notes. Bat if it be considered as the act of the individual, it *419is equally clear that, if signed by the consent of both, it would be valid as to both; and there being no mode of executing the power of appointment. prescribed in the deed, as above stated, whatever would be the valid act, upon general principles, as to the party making the appointment, would be valid in the matter contemplated by the deed. If, therefore, it was signed by one partner, in the name of both, and by the consent and in the presence of the other, it would be valid as the joint act of both, whether acting as partners or as individuals.
Now the bill alleges that “ the said Barker & Parish, on the 9th day of February, 1858, did appoint Robert Shell, in the place and stead of the said Bentley,” to act as trustee; and this being admitted by the demurrer, and not being negatived by any thing appearing by the exhibits, it appears to me that the conclusion is inevitable that the appointment was the act of both partners, and therefore valid under the provision of the deed, whether regarded as their act as partners or as individuals; for it is alleged to be their act, and that is admitted.
In any view of the case, as it is now presented on the pleadings, it appears to me that the validity of the appointment is clear.